UPON a special Verdict, which was: “The “Jury find that the Overseers of the Poor in “the Absence of the Defendant and without his “Request advanced for the necessary Support of the “Defendant’s Wife and Children a certain Sum, and “if by Law the Plaintiff as Treasurer of the Town “ought to recover the same back from the Defendant, they find for the Plaintiff—otherwise, for the “Defendant.”
Judgment that the Defendant is liable. (1)

(1) S. P. Hanover v. Turner, 14 Mass. 227. New Bedford v. Chace, 5 Gray, 28. But the town cannot recover for supplies suitable to the wife’s condition in life, beyond her necessary support as a pauper. Monson v. Williams, 6 Gray, 416.